Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED BY INSITE VISION INCORPORATED—

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND

HAVE BEEN SEPARATELY FILED WITH THE COMMISSION

ROYALTY PURCHASE AGREEMENT

BY AND AMONG

INSITE VISION INCORPORATED

AND

SWK FUNDING LLC

AND

BESS ROYALTY, L.P.

DATED AS OF APRIL 2, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS; INTERPRETATION

     1   

Section 1.1

   Definitions      1   

Section 1.2

   Certain Interpretations      6    ARTICLE II PURCHASE AND SALE OF PURCHASED
RECEIVABLES      7   

Section 2.1

   Purchase and Sale of Purchased Receivables.      7   

Section 2.2

   No Purchase or Sale of Excluded Assets      7   

Section 2.3

   No Obligations Transferred      7   

Section 2.4

   Sale      8   

Section 2.5

   Nonassignable Assets      8   

Section 2.6

   Power of Attorney      9    ARTICLE III CLOSING      9   

Section 3.1

   Closing      9   

Section 3.2

   Payment of Purchase Price      9   

Section 3.3

   Seller’s Secretary Certificate      9   

Section 3.4

   Bill of Sale and Assignment      10   

Section 3.5

   Tax Forms      10   

Section 3.6

   Bausch & Lomb Consent and Instruction Letter      10   

Section 3.7

   Receipt      10    ARTICLE IV SELLER’S REPRESENTATIONS AND WARRANTIES      10
  

Section 4.1

   Existence      10   

Section 4.2

   Authorization      10   

Section 4.3

   Enforceability      10   

Section 4.4

   Absence of Conflicts      11   

Section 4.5

   Consents      11   

Section 4.6

   Litigation      11   

Section 4.7

   Brokers Fees      11   

Section 4.8

   Product Agreements.      12   

Section 4.9

   Title to Purchased Receivables      13   

Section 4.10

   Product Related IP.      13   

Section 4.11

   Development of Competitive Products      14   

Section 4.12

   Compliance with Laws      14   

Section 4.13

   UCC Representations and Warranties      14   

Section 4.14

   Solvency      14   

Section 4.15

   Disclosure      14    ARTICLE V PURCHASERS’ REPRESENTATIONS AND WARRANTIES   
  15   

Section 5.1

   Existence      15   

Section 5.2

   Authorization      15   

Section 5.3

   Enforceability      15   

Section 5.4

   Absence of Conflicts      15   



--------------------------------------------------------------------------------

Section 5.5

   Consents      15   

Section 5.6

   Litigation      16   

Section 5.7

   Brokers Fees      16    ARTICLE VI COVENANTS      16   

Section 6.1

   Performance of Product Agreements      16   

Section 6.2

   Misdirected Payments; Offsets by Bausch & Lomb.      16   

Section 6.3

   Royalty Reports; Notices; Correspondence.      17   

Section 6.4

   Inspections and Audits of Bausch & Lomb.      17   

Section 6.5

   Amendment of Product Agreements      18   

Section 6.6

   Enforcement of Product Agreements.      18   

Section 6.7

   Termination of Product Agreements      19   

Section 6.8

   Approval of Assignments of Product Agreements.      19   

Section 6.9

   Bausch & Lomb Agreements      19   

Section 6.10

   Public Announcements; Use of Names      19   

Section 6.11

   Taxes      20   

Section 6.12

   Remittance of Previously Received Purchased Receivables; Further Actions     
20   

Section 6.13

   Intellectual Property Matters.      20   

Section 6.14

   Abandonment and Sale Notices      21   

Section 6.15

   Additional Payment Conditions      21    ARTICLE VII INDEMNIFICATION      21
  

Section 7.1

   Obligation of Parties to Indemnify.      21   

Section 7.2

   Procedures Relating to Indemnification for Third Party Claims.      22   

Section 7.3

   Procedures Relating to Indemnification for Other Claims      24   

Section 7.4

   Limitations on Indemnification.      24   

Section 7.5

   Survival of Representations and Warranties      24   

Section 7.6

   Exclusive Remedy      24   

Section 7.7

   Limitations on Damages      25   

Section 7.8

   Termination      25    ARTICLE VIII MISCELLANEOUS      25   

Section 8.1

   Headings      25   

Section 8.2

   Notices      25   

Section 8.3

   Expenses      26   

Section 8.4

   Assignment      26   

Section 8.5

   Successors and Assigns      26   

Section 8.6

   Amendment and Waiver.      26   

Section 8.7

   Entire Agreement      27   

Section 8.8

   Independent Contractors      27   

Section 8.9

   No Third Party Beneficiaries      27   

Section 8.10

   Governing Law      27   

Section 8.11

   Jurisdiction; Venue; Service Of Process      27   

Section 8.12

   Severability      28   

Section 8.13

   Counterparts      28   

 

ii



--------------------------------------------------------------------------------

List of Exhibits

 

A Seller’s Wire Transfer Instructions

B Purchasers’ Wire Transfer Instructions

C Schedule of Exceptions to Seller’s Representations and Warranties

D Product Agreements

E Form of Press Release

 

iii



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

2013 Royalty Year

     1   

Additional Payment

     7   

Additional Payment Conditions

     1   

Adverse Claim

     1   

Affiliate

     2   

Agreement

     1   

Bausch & Lomb

     1   

Bausch & Lomb Agreements

     2   

Bausch & Lomb Consent and Instruction Letter

     10   

Bill of Sale

     10   

Business Day

     2   

Closing

     9   

Closing Date

     9   

Closing Payment

     7   

Consent

     2   

Contract

     2   

Control

     2   

Counterparties

     2   

Counterparty

     2   

Defense Conditions

     23   

Excess Annual Royalty Payments

     2   

Excluded Assets

     2   

Final 2013 Royalty Report

     2   

Governmental Entity

     2   

Indemnified Party

     23   

Indemnifying Party

     23   

Intellectual Property

     3   

Judgment

     3   

Knowledge of Seller

     3   

Known to Seller

     3   

Law

     3   

License Agreement

     1   

Losses

     21   

Modification

     18   

Net Sales

     3   

Nonassignable

     8   

Outstanding Litigation

     3   

Permitted Adverse Claim

     3   

Person

     3   

Post-Closing Incentive Consideration

     4   

Post-Closing Incentive Period

     4   

Pro Rata Portion

     4   

Proceeds

     4   

Product

     4   

Product Agreements

     4   

Product Related IP

     4   

Purchase Agreement

     1   

Purchase Price

     4   

Purchased Receivables

     4   

Purchased Royalty Period

     4   

Purchaser

     1   

Purchaser Indemnified Party

     21   

Purchaser Material Adverse Effect

     4   

Purchasers

     1   

Receivables

     4   

Royalty Payment

     4   

Royalty Reports

     5   

Royalty Sharing Threshold Amount

     5   

Royalty Sharing Threshold Date

     5   

Royalty Year

     5   

Seller

     1   

Seller Indemnified Party

     22   

Seller Material Adverse Effect

     5   

Sharing Payment

     7   

SSP Agreements

     5   

SSP Co., Ltd.

     5   

SWK Purchaser

     1   

Third Party Claim

     22   

Threshold Amount

     5   

Threshold Date

     5   

Total Net Amount

     5   

TPG Purchaser

     1   

Transaction Documents

     6   

UCC

     6   

 

 

iv



--------------------------------------------------------------------------------

THIS ROYALTY PURCHASE AGREEMENT dated as of April 2, 2013 (this “Agreement”), by
and among INSITE VISION INCORPORATED, a Delaware corporation as Seller
(“Seller”), and SWK FUNDING LLC, a Delaware limited liability company (“SWK
Purchaser”), and BESS ROYALTY, L.P., a Delaware limited partnership (“Bess
Purchaser”) (SWK Purchaser and Bess Purchaser each individually a “Purchaser”
and collectively, the “Purchasers”).

INTRODUCTION

Seller is a party to that certain ISV-403 Asset Purchase Agreement, dated as of
December 19, 2003 (as the same may be amended, modified or supplemented
hereafter, the “Purchase Agreement”), by and between Bausch & Lomb Incorporated,
a New York corporation (“Bausch & Lomb”) and Seller, and that certain License
Agreement, dated as of December 19, 2003 (as the same may be amended, modified
or supplemented hereafter, the “License Agreement”), between Seller and Bausch &
Lomb.

Seller desires to sell, transfer, assign and convey to Purchasers, and
Purchasers desire to purchase, acquire and accept from Seller, all of Seller’s
right, title and interest in and to the Purchased Receivables (as defined
below), for the consideration and on the terms and subject to the conditions set
forth in this Agreement.

In consideration of the representations, warranties, covenants and agreements
set forth herein and for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Seller and Purchasers hereby agree as
follows:

ARTICLE I

DEFINITIONS; INTERPRETATION

Section 1.1 Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings specified below:

“2013 Royalty Year” means the Royalty Year ending in December 2013.

“Additional Payment Conditions” means the achievement by Bausch & Lomb of
(i) Net Sales for the 2013 Royalty Year of at least $***, and (ii) Net Sales for
the last two Royalty Quarters of the 2013 Royalty Year of at least $***.

“Adverse Claim” means a lien, title defect, pledge, security interest, charge or
encumbrance, or other right or claim in or on any Person’s assets or properties
in favor of any other Person.

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, Controls, or is Controlled by,
or is under common Control with, such Person.



--------------------------------------------------------------------------------

“Bausch & Lomb Agreements” means the Purchase Agreement, License Agreement and
other related agreements by and between Seller and Bausch & Lomb that are listed
on Exhibit D.

“Business Day” means any day other than (a) a Saturday or Sunday or (b) a day on
which banking institutions located in New York, New York are permitted or
required by applicable Law to remain closed.

“Consent” means any consent, approval, license, permit, order, authorization,
registration, filing or notice.

“Contract” means any contract, lease, license, indenture, instrument or other
agreement.

“Control” and its derivatives mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or other voting
interests, by contract or otherwise.

“Counterparties” and “Counterparty” means Bausch & Lomb and SSP Co., Ltd. or
either of them.

“Excess Annual Royalty Payments” means, following the Royalty Sharing Threshold
Date, the excess, if any, of (x) the aggregate Royalty Payments received by
Purchasers during any Royalty Year over (y) $***; provided, however, that in no
event shall Seller be entitled to any portion of the Royalty Payments received
by Purchasers until the Total Net Amount exceeds the Royalty Sharing Threshold
Amount in the aggregate. As an example, if Purchasers have received Royalty
Payments in the aggregate through the third Royalty Year equal to $***, and
receives Royalty Payments equal to $*** in Royalty Year four, the Excess Annual
Royalty Payments for year four shall be $***.

“Excluded Assets” means any and all other rights of Seller to payment,
compensation or consideration under or in respect of the Bausch & Lomb
Agreements other than the Purchased Receivables.

“Final 2013 Royalty Report” means the first Royalty Report which, when combined
with all prior Royalty Reports received by Purchasers, includes the full amount
of Net Sales by Bausch & Lomb and Post-Closing Incentive Consideration paid or
payable by Bausch & Lomb for each Royalty Quarter for the 2013 Royalty Year.

“Governmental Entity” means any United States or foreign (i) federal, state,
local, municipal or other government, (ii) governmental or quasi-governmental
entity of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal) or (iii) body exercising or
entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority, or power of any nature, including any
arbitral tribunal.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

2



--------------------------------------------------------------------------------

“Intellectual Property” means, with respect to any Person, all intellectual
property owned or licensed (as licensor or licensee) by such Person and in which
such Person has a pecuniary interest, including (i) all patents, patent
applications, and inventions and discoveries that may be patentable, (ii) all
know-how, trade secrets, software, technical information, data, registrations,
applications for governmental approvals, inventions, processes, devices,
improvements, formulations, discoveries, compositions, ingredients, research,
developments, best practices (including clinical pathways), formulae, protocols,
standards, methods, techniques, designs, quality control practices and
information, research and test procedures and information, and safety,
environmental and health practices and information, (iii) all confidential or
proprietary information, commercial information, management systems, business
processes and practices, trial results and files, procurement practices and
information, supplier qualification and approval practices and information,
training materials, sales and marketing materials, advertising and promotional
materials and (iv) all rights in any jurisdiction to limit the use or disclosure
of any of the foregoing, and rights to sue and recover damages or obtain
injunctive relief for infringement, dilution, misappropriation, violation or
breach of any of the foregoing.

“Judgment” means any judgment, order, ruling, injunction, assessment, award,
writ or decree of any Governmental Entity or arbitrator.

“Knowledge of Seller” means the knowledge of any executive officer or director.
For purposes of this Agreement, any such individual shall be deemed to have
knowledge of a particular fact or other matter if such individual is actually
aware of such fact or other matter or would have discovered such fact in the
normal course of his or her duties after due inquiry. “Known to Seller” has the
correlative meaning.

“Law” means any law, statute, code, rule, regulation or ordinance of any
Governmental Entity and all Judgments.

“Net Sales” means “Net Sales” as defined in the Purchase Agreement.

“Outstanding Litigation” means the litigation matter described in Exhibit C
hereto.

“Permitted Adverse Claim” means (i) any Adverse Claim in favor of Purchasers
created pursuant to this Agreement or (ii) any Adverse Claim as to which no
enforcement collection, execution, levy or foreclosure proceeding shall have
been commenced or threatened that secures the payment of taxes, assessments and
governmental charges or levies, if and to the extent the same are either (x) not
yet due and payable or (y) being contested in good faith and as to which
adequate reserves have been provided, in any case with respect to clause
(ii) only to the extent such Adverse Claim could not reasonably be expected to
have a Seller Material Adverse Effect.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, unincorporated organization,
Governmental Entity or other entity or organization.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

3



--------------------------------------------------------------------------------

“Post-Closing Incentive Consideration” means “Post-Closing Incentive
Consideration” as defined in the Purchase Agreement.

“Post-Closing Incentive Period” means “Post-Closing Incentive Period” as defined
in the Purchase Agreement.

“Proceeds” means any amounts actually recovered by Seller from a Person as a
result of any settlement or resolution of any actions, suits, proceedings,
claims or disputes related to the Receivables.

“Product” means “Product” as defined in the Purchase Agreement.

“Product Agreements” means the Bausch & Lomb Agreements and the SSP Agreements.

“Product Related IP” means the Intellectual Property related to a Product that
is owned or licensed (as licensor or licensee) by Seller or either of the
Counterparties.

“Pro Rata Portion” means (i) ***% for the SWK Purchaser and (ii) ***% for the
Bess Purchaser.

“Purchase Price” shall mean the Closing Payment and the Additional Payment if
payable pursuant to Section 2.1(b)(ii).

“Purchased Receivables” means the Receivables, it being understood and agreed
that once the Threshold Date has occurred, Purchasers shall have no further
ownership interest or Adverse Claim in or to the Receivables.

“Purchased Royalty Period” means the period beginning on (and including)
January 1, 2013 and ending on the Threshold Date.

“Purchaser Material Adverse Effect” means any one or more of (i) a material
adverse effect on the ability of a Purchaser to consummate the transactions
contemplated by this Agreement and perform its obligations under this Agreement
or (ii) a material adverse effect on the validity or enforceability of this
Agreement or the rights of Seller hereunder.

“Receivables” means all Royalty Payments attributable to Net Sales in respect of
Products sold during the Purchased Royalty Period by or for Bausch & Lomb, and
any cost and expense reimbursement amounts payable by or on behalf of Bausch &
Lomb to Seller or its Affiliate under the Purchase Agreement.

“Royalty Payment” means each payment by Bausch & Lomb of Post-Closing Incentive
Consideration pursuant to Section 2.7 of the Purchase Agreement in respect of
Net Sales.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

4



--------------------------------------------------------------------------------

“Royalty Reports” means the reports delivered by Bausch & Lomb pursuant to the
Purchase Agreement in respect of Net Sales.

“Royalty Sharing Threshold Amount” means an amount equal to the Purchase Price.

“Royalty Sharing Threshold Date” means the date on which the Total Net Amount
first exceeds the Royalty Sharing Threshold Amount.

“Royalty Quarter” means each Bausch & Lomb fiscal quarter, currently based on
the fifty-two or fifty-three week period ending on the last Saturday in
December, as determined by Bausch & Lomb’s Finance Department annually.

“Royalty Year” means each Bausch & Lomb fiscal year, currently based on the
fifty-two or fifty-three week period ending on the last Saturday in December, as
determined by Bausch & Lomb’s Finance Department annually.

“Seller Material Adverse Effect” means any one or more of: (i) a material
adverse effect on the ability of Seller to consummate the transactions
contemplated by this Agreement and perform its obligations under this Agreement
or the Bausch & Lomb Agreements, (ii) a material adverse effect on the validity
or enforceability of this Agreement or the Bausch & Lomb Agreements or the
rights of Purchasers hereunder or (iii) a material adverse effect on the rights
of Seller under the Bausch & Lomb Agreements.

“SSP Agreements” means the Product Development and Cross-License, Assignment,
Novation, Amendment and Consent Agreement dated December 19, 2003, by and among
Bausch & Lomb, Seller and SSP Co., Ltd., and any other agreement entered into in
connection therewith that is listed on Exhibit D.

“SSP Co., Ltd.” means SSP Co., Ltd., a Japanese corporation.

“Subsidiary” means, with respect to any Person, any other Person of which more
than 50% of the outstanding Voting Securities of such other Person is at the
time directly or indirectly owned or controlled by such Person, by such Person
and one or more other Subsidiaries of such Person or by one or more other
Subsidiaries of such Person.

“Threshold Amount” means an amount equal to the Purchase Price multiplied by
2.75.

“Threshold Date” means the date on which the Total Net Amount first exceeds the
Threshold Amount.

“Total Net Amount” means, as of any date, an amount equal to (a) ***.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

5



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Bill of Sale and all of the
other agreements, documents, letters and certificates executed or delivered in
connection herewith.

“UCC” means the Uniform Commercial Code as in effect in the State of Texas or
Delaware, as applicable.

Capitalized terms used in this Agreement and not otherwise defined herein shall
have the respective meanings ascribed to them in the applicable Bausch & Lomb
Agreements. In the event a capitalized term used herein is defined in both this
Agreement and the Bausch & Lomb Agreements, the meaning given to such term in
this Agreement shall control.

Section 1.2 Certain Interpretations. Except where expressly stated otherwise in
this Agreement, the following rules of interpretation apply to this Agreement:

(a) “include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”;

(b) “hereof,” “hereto,” “herein” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement;

(c) references to a Contract mean such Contract as amended, modified or
supplemented and including any annexes, exhibits and schedules attached thereto,
in each case to the extent not prohibited by such Contract or this Agreement;

(d) references to a Person are also to its permitted successors and assigns;

(e) references to an “Article,” “Section,” “Exhibit” or “Schedule” refer to an
Article or Section of, or an Exhibit or Schedule to, this Agreement;

(f) references to “$” or otherwise to dollar amounts refer to the lawful
currency of the United States;

(g) references to a Law include any amendment or modification to such Law and
any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the date of this Agreement; and

(h) references to this “Agreement” shall include a reference to all Schedules
and Exhibits attached to this Agreement (including the Schedule of Exceptions
attached hereto as Exhibit C), all of which constitute a part of this Agreement
and are incorporated herein for all purposes.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

6



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE OF PURCHASED RECEIVABLES

Section 2.1 Purchase and Sale of Purchased Receivables.

(a) Purchase and Sale. Upon the terms and subject to the conditions of this
Agreement, on the Closing Date, Seller shall sell, transfer, assign and convey
to Purchasers, and each Purchaser shall purchase, acquire and accept from
Seller, free and clear of all Adverse Claims (other than Permitted Adverse
Claims or Adverse Claims arising through Purchaser), such Purchaser’s Pro Rata
Portion of Seller’s right, title and interest in and to the Purchased
Receivables.

(b) Purchase Price. The Purchase Price for the Purchased Receivables shall be
payable by Purchasers to Seller as follows:

(i) Closing Payment. A payment of $15,000,000 (the “Closing Payment”) for the
Purchased Receivables shall be payable by Purchasers to Seller on the Closing
Date. The SWK Purchaser shall pay $*** of the Closing Payment and the Bess
Purchaser shall pay $*** of the Closing Payment.

(ii) Additional Payment. An additional payment of $1,000,000 (the “Additional
Payment”) for the Purchased Receivables shall be payable to Seller after receipt
by the Purchasers of the Final 2013 Royalty Report in the event the Additional
Payment Conditions are met. If the Additional Payment Conditions are not met, no
Additional Payment shall be due or payable. The Additional Payment, if due,
shall be paid by the Bess Purchaser. If the Additional Payment Conditions have
been met, the Bess Purchaser shall pay the Additional Payment to Seller within
20 days of its receipt of the Final 2013 Royalty Report.

(c) Excess Annual Royalty Payments. After the Royalty Sharing Threshold Date,
Purchasers shall remit to Seller an amount equal to twenty-five percent (25%) of
any Excess Annual Royalty Payments (each, a “Sharing Payment”). Any such Sharing
Payments shall be paid to Seller by wire transfer of immediately available funds
to the account set forth in Exhibit A within five (5) Business Days of actual
receipt of any Excess Annual Royalty Payments by Purchasers.

Section 2.2 No Purchase or Sale of Excluded Assets. Notwithstanding anything to
the contrary contained in this Agreement, Seller shall retain all of its right,
title and interest in and to, and there shall be excluded from the sale,
transfer, assignment and conveyance to Purchasers under this Agreement, all
Excluded Assets.

Section 2.3 No Obligations Transferred. Notwithstanding anything to the contrary
contained in this Agreement, (a) the sale, transfer, assignment and conveyance
to Purchasers of the Purchased Receivables pursuant to this Agreement shall not
in any way subject Purchasers to, or transfer, affect or modify, any obligation
or liability of Seller under any Product Agreement and (b) Purchasers expressly
do not assume or agree to become responsible for any obligation or liability of
Seller under any Product Agreement or otherwise.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

7



--------------------------------------------------------------------------------

Section 2.4 Sale. It is the intention of the parties hereto that the sale,
transfer, assignment and conveyance contemplated by this Agreement shall
constitute a sale of the Purchased Receivables from Seller to Purchasers and not
a financing transaction, borrowing or loan; and accordingly, Seller and
Purchasers will treat the sale, transfer, assignment and conveyance of the
Purchased Receivables as sales of “accounts” in accordance with the UCC for
accounting purposes, and Seller hereby authorizes Purchasers or their designee,
from and after the Closing Date, to execute, record and file such financing
statements (and continuation statements with respect to such financing
statements when applicable) naming Seller as the seller/debtor and each
Purchaser as the purchaser/secured party of its Pro Rata Portion of the
Purchased Receivables as may be necessary to perfect such sale. If,
notwithstanding the intent of the Parties hereto in this regard, the sale,
transfer, assignment and conveyance contemplated hereby is held not to be a
sale, this Agreement shall constitute a security agreement and Seller does
hereby grant to each Purchaser a security interest in and to each Purchaser’s
Pro Rata Portion of the Purchased Receivables, whether now owned or hereafter
acquired or arising, and wherever located, and any proceeds (as such term is
defined in the UCC), to secure payment to such Purchasers of amounts equal to
such Purchaser’s Pro Rata Percentage of the Purchased Receivables as they are
paid under the Purchase Agreement, and Seller does hereby authorize each
Purchaser to file such financing statements (and continuation statements with
respect to such financing statements when applicable) as may be necessary to
perfect its security interest. Seller waives, to the maximum extent permitted by
law, any right to contest or otherwise assert that this Agreement is other than
a true, complete, absolute and irrevocable sale by Seller to Purchasers of the
Purchased Receivables under applicable Law, which waiver shall be enforceable,
to the maximum extent permitted by law, against Seller in any bankruptcy or
insolvency proceeding relating to Seller. The sale, transfer, assignment and
conveyance of the Purchased Receivables shall be reflected on Seller’s financial
statements and other records as a sale of assets to Purchasers. Seller agrees
that in any consolidated financial statements of Seller it shall indicate that
the Purchased Receivables are the assets of Purchasers.

Section 2.5 Nonassignable Assets. Nothing in this Agreement nor the consummation
of the transactions contemplated hereby shall be construed as an attempt or
agreement to assign any asset included in the Purchased Receivables, including
any Contract, approval, authorization or other right, which by its terms or by
Law is nonassignable without the consent of a third party or is cancelable by a
third party in the event of an assignment (“Nonassignable Assets”) unless and
until such consent shall have been obtained or to the extent any such assignment
restriction is removed or expires by its term. Seller shall use commercially
reasonable efforts to cooperate with Purchasers at their request in endeavoring
to obtain such consents promptly. To the extent permitted by applicable Law, in
the event consents to the assignment thereof cannot be obtained, such
Nonassignable Assets shall be held, as of and from the Closing Date until the
date this Agreement terminates in accordance with Section 7.8, by Seller in
trust for Purchasers and the covenants and obligations thereunder shall be
performed by Purchasers in Seller’s name and all benefits and obligations
existing thereunder shall be for Purchasers’ accounts. Seller shall take such
actions as Purchasers may reasonably request so as to provide Purchasers with
the benefits of the Nonassignable Assets and to effect collection of money or
other consideration that becomes due and payable under the Nonassignable Assets,
and Seller shall promptly pay over to Purchasers all money or other
consideration received by it in respect of all Nonassignable Assets.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

8



--------------------------------------------------------------------------------

Section 2.6 Power of Attorney. As of and from the Closing Date through the date
this Agreement terminates in accordance with Section 7.8, Seller on behalf of
itself and its Affiliates hereby irrevocably constitutes and appoints each
Purchaser, to the extent permitted by applicable Law and the terms of the
Nonassignable Assets, with full power of substitution, as Seller’s true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of Seller and in the name of Seller or in its own name, from time to
time in the Purchasers’ discretion, to take any and all appropriate action and
to execute and deliver any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Agreement and the Bill
of Sale and, without limiting the generality of the foregoing, to the extent
that the Seller has the right under applicable Law and any applicable Contract,
Seller hereby grants to each Purchaser the power and right, on behalf of Seller,
to the extent Seller has the legal power or right to do such act for its own
benefit without notice to or assent by Seller, and at any time, to do the
following: (a) pay or discharge any taxes, liens, security interests, or other
encumbrances or other Adverse Claims levied or placed on or threatened against
the Purchased Receivables (other than Adverse Claims arising through Purchaser);
(b) communicate in its own name with any party to any Contract with regard to
the assignment of the right, title and interest of Seller in and under the
Purchased Receivables and other matters relating thereto; (c) execute, in
connection with the transfer of title, any endorsements, assignments or other
instruments of conveyance or transfer with respect to the Purchased Receivables,
(d) to perform all the obligations and receive all the benefits of Seller under
the Nonassignable Assets, and (e) defend, exercise or enforce Seller’s rights
under the Product Agreements in any manner reasonably necessary or advisable to
protect the Purchasers’ rights under this Agreement and appoint Purchasers their
attorneys-in-fact to act in their name on their behalf. The power of attorney
granted hereby is coupled with an interest, and may not be revoked or canceled
by Seller without Purchasers’ written consent other than upon termination of
this Agreement in accordance with Section 7.8. If reasonably requested by the
Purchasers, Seller shall execute a stand-alone power of attorney with consistent
with the terms of this Section 2.6 to enable to the Purchasers to present such
power of attorney to other parties without disclosing this Agreement.

ARTICLE III

CLOSING

Section 3.1 Closing. The closing of the purchase and sale of the Purchased
Receivables (the “Closing”) shall take place at the offices of Patton Boggs LLP,
2000 McKinney, Suite 1700, Dallas, Texas 75201, at 10:00 a.m. Dallas time on the
date hereof, or at such other place, time and date as the parties hereto may
mutually agree. The date on which the Closing occurs is referred to in this
Agreement as the “Closing Date.”

Section 3.2 Payment of Purchase Price. On the Closing Date, each Purchaser shall
deliver to Seller payment of its respective portion of the Closing Payment in
accordance with Section 2.1(b)(i) by wire transfer of immediately available
funds to the account set forth in Exhibit A.

Section 3.3 Seller’s Secretary Certificate. On the Closing Date, Seller shall
deliver to Purchasers a certificate of the Secretary of Seller, dated the
Closing Date, certifying as to (i) the incumbency of the officer of Seller
executing this Agreement and (ii) the attached copies of Seller’s organizational
documents and resolutions adopted by Seller’s Board of Directors authorizing the
entry into this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

9



--------------------------------------------------------------------------------

Section 3.4 Bill of Sale and Assignment. On the Closing Date, Seller and
Purchasers shall each deliver to the other party hereto a duly executed bill of
sale and assignment in form and substance acceptable to Purchasers in their sole
discretion and evidencing the sale and assignment to Purchasers of the Purchased
Receivables (the “Bill of Sale”).

Section 3.5 Tax Forms. Prior to the Closing Date, each Purchaser shall deliver
to Seller a valid and properly executed IRS Form W-9, certifying that such
Purchaser is exempt from United States federal withholding tax with respect to
all payments with respect to the Purchased Receivables.

Section 3.6 Bausch & Lomb Consent and Instruction Letter. On or before the
Closing Date, Seller shall deliver to Purchasers a duly executed consent and
instruction letter in form and substance reasonably acceptable to Purchasers
(the “Bausch & Lomb Consent and Instruction Letter”).

Section 3.7 Receipt. On the Closing Date, Seller shall deliver to Purchasers a
duly executed receipt for payment of the Closing Payment.

ARTICLE IV

SELLER’S REPRESENTATIONS AND WARRANTIES

Except as set forth on Exhibit C, Seller hereby represents and warrants to
Purchasers as of the date hereof:

Section 4.1 Existence. Seller is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. Seller has all
power and authority, and all Consents of all Governmental Entities, required to
own its property and conduct its business as now conducted and to exercise its
rights and to perform its obligations under this Agreement and the Product
Agreements except where the failure to have such Consents could not reasonably
be expected to have a Seller Material Adverse Effect. Seller is duly qualified
to transact business and is in good standing in every jurisdiction in which such
qualification or good standing is required by applicable Law except where the
failure to be so qualified or in good standing could not reasonably be expected
to have a Seller Material Adverse Effect.

Section 4.2 Authorization. Seller has the corporate power to enter into the
Transaction Documents and to consummate the transactions contemplated thereby.
The entry into the Transaction Documents, and the consummation of the
transactions contemplated thereby, have been duly authorized by Seller. Each of
the Transaction Documents to which Seller is a party has been duly executed and
delivered by Seller.

Section 4.3 Enforceability. Each of the Transaction Documents to which Seller is
a party constitutes a valid, binding and enforceable obligation of Seller,
except as may be limited by general principles of equity (regardless of whether
considered in a proceeding at law or in equity) and by applicable bankruptcy,
insolvency, and other laws of general application relating to or affecting
creditors’ rights generally.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

10



--------------------------------------------------------------------------------

Section 4.4 Absence of Conflicts. The execution, delivery and performance by
Seller of the Transaction Documents to which it is a party and the consummation
of the transactions contemplated therein do not and will not (a) contravene any
provision of Seller’s certificate of incorporation or by-laws, (b) constitute a
breach of, or result in a default under or cause the acceleration of any
payments pursuant to, any Contract to which Seller or any of its Subsidiaries is
a party or by which any of their respective assets or properties are bound,
(c) violate any provision of Law applicable to Seller or any of its Subsidiaries
or (d) result in or require the creation or imposition of any Adverse Claim on
any assets of Seller or its Subsidiaries (except as created by this Agreement),
except in the cases of clause (c) to the extent any such breach, default or
violation could not reasonably be expected to have a Seller Material Adverse
Effect.

Section 4.5 Consents. Other than the Bausch & Lomb Consent and Instruction
Letter and the UCC financing statements required to be filed under this
Agreement, the execution and delivery by Seller of the Transaction Documents to
which Seller is party, the performance by Seller of its obligations hereunder
and thereunder and the consummation of any of the transactions contemplated
hereunder and thereunder (including the sale, assignment, transfer and
conveyance of the Purchased Receivables to Purchasers and the granting of the
security interest therein) do not require any Consent from, notice to, action or
registration by or filing with any Governmental Entity or any other Person.

Section 4.6 Litigation. Except as disclosed on Exhibit C, there is no
(a) action, suit, arbitration proceeding, claim, demand, citation, summons,
subpoena, investigation or other proceeding (whether civil, criminal,
administrative, regulatory, investigative or informal) pending or, to the
Knowledge of Seller, threatened in respect of the Purchased Receivables, the
Products or otherwise, at law or in equity, or (b) inquiry or investigation
(whether civil, criminal, administrative, regulatory, investigative or informal)
by or before a Governmental Entity pending or, to the Knowledge of Seller,
threatened against Seller or any of its Subsidiaries in respect of the Products,
the Purchased Receivables or otherwise, that, in either case, (i) if adversely
determined, could reasonably be expected to result in a Seller Material Adverse
Effect, or (ii) challenges or seeks to prevent or delay the consummation of any
of the transactions contemplated by any of the Transaction Documents to which
Seller is party. To the Knowledge of Seller, no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such action, suit, arbitration, claim, investigation,
proceeding or inquiry.

Section 4.7 Brokers Fees. There is no investment banker, broker, finder,
financial advisor or other intermediary who has been retained by or is
authorized to act on behalf of Seller who is entitled to any fee or commission
in connection with the transactions contemplated by this Agreement.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

11



--------------------------------------------------------------------------------

Section 4.8 Product Agreements.

(a) Product Agreements. Attached hereto as Exhibit F is a true, correct and
complete copy of each of the Product Agreements, along with all exhibits,
schedules and other attachments thereto.

(b) Validity and Enforceability of Product Agreements. Each of the Product
Agreements is a valid, binding and enforceable obligation of Seller, and to the
Knowledge of Seller, of the Counterparties, as applicable, except as may be
limited by general principles of equity (regardless of whether considered in a
proceeding at law or in equity) and by applicable bankruptcy, insolvency, and
other laws of general application relating to or affecting creditors’ rights
generally. Seller has not received any written notice from either Counterparty
challenging the validity or enforceability of the Product Agreements or any
obligation of such parties to pay the Royalty Payments or perform their
respective obligations thereunder, nor, to the Knowledge of Seller, has either
Counterparty delivered any such written notice to the other Counterparty.

(c) No Waivers, Releases. Seller has not granted any material waiver under the
Product Agreements and has not released either Counterparty in whole or in part,
from any of its material obligations under the Product Agreements, except, in
each case, to the extent set forth in the Product Agreements. To the Knowledge
of Seller, neither Counterparty has granted any material waiver under the
Product Agreements to the other Counterparty, nor has either Counterparty
released the other Counterparty in whole or in part, from any of its material
obligations under the Product Agreements.

(d) No Termination, Force Majeure, etc. Seller has not (i) given either
Counterparty any notice of termination of any of the applicable Product
Agreements or of Force Majeure thereunder or (ii) received from either
Counterparty any written notice of termination of any of the Product Agreements
or of Force Majeure thereunder, nor, to the Knowledge of Seller, has either
Counterparty given or received any such notice. To the Knowledge of Seller, no
event has occurred and is continuing that would give any party to the Product
Agreements a right to terminate any of the Product Agreements. Seller has not
received any notice from either Counterparty expressing any intention or desire
to terminate any of the Product Agreements, nor, to the Knowledge of Seller, has
either Counterparty given or received any such notice. Seller has not received
any Abandonment Notices under Section 2.7.10(b) of the Purchase Agreement.

(e) No Breaches. Seller has not breached any provision of the Product Agreements
in any material respect, and, to the Knowledge of Seller, neither Counterparty
has breached any provision of the applicable Product Agreements in any material
respect.

(f) Royalty Reports. Seller has made available to Purchasers copies of the
Royalty Reports covering the period from (and including) December 2009 to (and
including) January 2013 that, in each case, have been delivered by Bausch & Lomb
to, and received by, Seller prior to the date hereof. The Royalty Payments from
Bausch & Lomb began in December 2009 and were initially paid quarterly.
Beginning in January 2010, Bausch & Lomb began making the Royalty Payments
monthly.

(g) Payments Made. To the Knowledge of Seller, Seller has received from Bausch &
Lomb the full amount of the payments referred to in Section 2.7 of the Purchase
Agreement. Seller has received all amounts specified as “Total Royalty” in the
Royalty Reports referred to in Section 4.8(f). Except as set forth on Exhibit C,
none of the Royalty Payments listed in the Royalty Reports were received from
Bausch & Lomb more than ten (10) calendar days after the due date therefor.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

12



--------------------------------------------------------------------------------

(h) No Royalty Deductions. The Royalty Payments have not been, and to the
Knowledge of Seller are not, as of the date hereof, subject to any deductions or
offsets.

(i) Sublicenses. Seller has not received any written notice from Bausch & Lomb
of, and, to the Knowledge of Seller, Bausch & Lomb has not granted, any
sublicense of Bausch & Lomb’s rights under the License Agreement.

(j) No Assignments. Seller has not consented to any assignment by either
Counterparty of, and, to the Knowledge of Seller, neither Counterparty has
assigned any of, the Product Agreements or any part thereof. Except as
contemplated by this Agreement, Seller has not assigned, in whole or in part,
and has not granted any liens upon or security interests with respect to, the
Product Agreements or the Receivables.

(k) Audits. Seller has not initiated, pursuant to Section 2.7.7 of the Purchase
Agreement, any audit or examination of the books and records of Bausch & Lomb by
an independent auditor in order to verify the Royalty Reports.

(l) Receivables. Except as set forth on Exhibit C, to the Knowledge of Seller,
no event has occurred or fact exists that is likely to lead to a material
reduction of the amount or frequency of the Royalty Payments to be received from
Bausch & Lomb.

(m) No Other Agreements. Other than the Product Agreements, there are no other
Contracts between Seller and the Counterparties related to the Products.

Section 4.9 Title to Purchased Receivables. Seller is the exclusive owner of the
entire right, title (legal and equitable) and interest in and to the Purchased
Receivables and has good, valid and indefeasible title thereto, free and clear
of all Adverse Claims (other than Permitted Adverse Claims). The Purchased
Receivables sold, assigned, transferred and conveyed to Purchasers on the
Closing Date have not been pledged, sold, contributed, assigned, transferred or
conveyed by Seller to any other Person. Seller has full right to sell, assign,
transfer and convey the Purchased Receivables (and grant a security interest
therein) to Purchasers. Upon the sale, assignment, transfer and conveyance by
Seller of the Purchased Receivables to Purchasers, Purchasers shall acquire
good, valid and indefeasible title to the Purchased Receivables free and clear
of all Adverse Claims arising through the Seller, and shall be the exclusive
owners of the Purchased Receivables.

Section 4.10 Product Related IP.

(a) Seller has not received any written notice of, and, to the Knowledge of
Seller, there are not, any pending or threatened litigations, interferences,
reexaminations, oppositions or like proceedings involving any Product Related
IP.

(b) To the Knowledge of Seller, all of the Product Related IP is valid and
enforceable.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

13



--------------------------------------------------------------------------------

(c) Seller has not, and, to the Knowledge of Seller, neither Counterparty has,
received any written notice of any claim by any Person challenging the ownership
of the rights of Seller or the Counterparties in and to, or the validity or
enforceability of, the Product Related IP, or asserting that the manufacture,
sale, offer for sale or use of the Product infringes such Person’s patents or
other Intellectual Property rights.

(d) To the Knowledge of Seller, (i) no third party Intellectual Property rights
have been, or are or will be infringed by the manufacture, sale, offer for sale
or use of the Products, and (ii) no Person is infringing any of the Product
Related IP.

Section 4.11 Development of Competitive Products. None of Seller or any of its
Subsidiaries is involved in the development of any products reasonably likely to
lead to a reduction or termination of Post-Closing Incentive Consideration
payments under the Product Agreements, nor, to the Knowledge of Seller, is any
Counterparty.

Section 4.12 Compliance with Laws. None of Seller or any of its Subsidiaries
(a) has violated or is in violation of, or, to the Knowledge of Seller, is under
investigation with respect to or has been threatened to be charged with or been
given notice of any violation of, any applicable Law or any Judgment, or (b) is
subject to any Judgment except, in each case, to the extent any such violation,
investigation, threat or Judgment could not reasonably be expected to have a
Seller Material Adverse Effect. Each of Seller and its Subsidiaries is in
compliance with the requirements of all Laws except to the extent any such
failure to be in compliance could not reasonably be expected to have a Seller
Material Adverse Effect.

Section 4.13 UCC Representations and Warranties. Seller’s exact legal name is,
and since its formation has been, “InSite Vision Incorporated.” Seller’s
location, for purposes of Section 9-307 of the UCC is, and since its formation
has been, Delaware.

Section 4.14 Solvency. Upon consummation of the transactions contemplated hereby
and the application of the Closing Payment received by Seller on the Closing
Date, (i) the present fair saleable value of Seller’s assets is not less than
the amount that will be required to pay its probable liabilities on its existing
debts and other obligations, including contingent liabilities, as they become
absolute and matured, (ii) Seller will not have unreasonably small capital with
which to engage in its business, and (iii) Seller has not incurred, and does not
have present plans or intentions to incur, debts or other liabilities beyond its
ability to pay such debts or other liabilities as they become absolute and
matured. The amount of contingent liabilities at any time shall be computed as
the amount that, in light of all the facts and circumstances existing at such
time, would reasonably be expected to become an actual or matured liability.

Section 4.15 Disclosure. All information heretofore furnished by Seller or any
of its Affiliates to Purchasers for purposes of or in connection with this
Agreement, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by Seller to Purchasers will be, when taken as a whole, true and accurate in all
material respects on the date such information is furnished and does not and
will not, taken as a whole, contain any material misstatement of fact or omit to
state a material fact necessary to make the statements contained therein, in
light of the circumstances in which they were made, not misleading.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

14



--------------------------------------------------------------------------------

ARTICLE V

PURCHASERS’ REPRESENTATIONS AND WARRANTIES

Each Purchaser hereby severally, and not jointly, represents and warrants to
Seller that as of the date hereof:

Section 5.1 Existence. Such Purchaser is duly organized, validly existing and in
good standing under the laws of its state of formation. Such Purchaser has all
power and authority, and all Consents of all Governmental Entities, required to
own its property and conduct its business as now conducted and to exercise its
rights and to perform its obligations under this Agreement except where the
failure to have such Consents could not reasonably be expected to have a
Purchaser Material Adverse Effect. Such Purchaser is duly qualified to transact
business and is in good standing in every jurisdiction in which such
qualification or good standing is required by applicable Law except where the
failure to be so qualified or in good standing could not reasonably be expected
to have a Purchaser Material Adverse Effect.

Section 5.2 Authorization. Such Purchaser has the requisite power to enter into
this Agreement and to consummate the transactions contemplated hereby. The entry
into the Transaction Documents, and the consummation of the transactions
contemplated thereby, have been duly authorized by such Purchaser. Each of the
Transaction Documents to which such Purchaser is a party has been duly executed
and delivered by such Purchaser.

Section 5.3 Enforceability. Each of the Transaction Documents to which such
Purchaser is a party constitutes a valid, binding and enforceable obligation of
such Purchaser, except as may be limited by general principles of equity
(regardless of whether considered in a proceeding at law or in equity) and by
applicable bankruptcy, insolvency, and other laws of general application
relating to or affecting creditors’ rights generally.

Section 5.4 Absence of Conflicts. The execution, delivery and performance of the
Transaction Documents by such Purchaser and the consummation of the transactions
contemplated therein do not and will not (a) contravene any provision of such
Purchaser’s certificate of formation, by-laws, or similar formation documents,
(b) constitute a breach by such Purchaser of, or result in a default under or
cause the acceleration of any payments pursuant to any Contract to which such
Purchaser is a party or by which any of its assets are bound or (c) violate any
provision of Law applicable to such Purchaser, except in the case of clause
(c) to the extent any such breach, default or violation could not reasonably be
expected to have a Purchaser Material Adverse Effect.

Section 5.5 Consents. Other than the UCC financing statements required to be
filed under this Agreement, the execution and delivery by such Purchaser of the
Transaction Documents to which such Purchaser is party, the performance by such
Purchaser of its obligations hereunder and thereunder and the consummation of
any of the transactions contemplated hereunder and thereunder do not require any
Consent from, notice to, action or registration by or filing with any
Governmental Entity or any other Person.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

15



--------------------------------------------------------------------------------

Section 5.6 Litigation. There is no (a) action, suit, arbitration proceeding,
claim, demand, citation, summons, subpoena, investigation or other proceeding
(whether civil, criminal, administrative, regulatory, investigative or informal)
pending or, to the knowledge of such Purchaser, threatened at law or in equity,
or (b) inquiry or investigation (whether civil, criminal, administrative,
regulatory, investigative or informal) by or before a Governmental Entity
pending or, to the knowledge of such Purchaser, threatened against such
Purchaser, that, in either case, (i) if adversely determined, could reasonably
be expected to result in a Purchaser Material Adverse Effect, or (ii) challenges
or seeks to prevent or delay the consummation of any of the transactions
contemplated by any of the Transaction Documents to which such Purchaser is
party. To the knowledge of such Purchaser, no event has occurred or circumstance
exists that may give rise to or serve as a basis for the commencement of any
such action, suit, arbitration, claim, investigation, proceeding or inquiry.

Section 5.7 Brokers Fees. There is no investment banker, broker, finder,
financial advisor or other intermediary who has been retained by or is
authorized to act on behalf of such Purchaser who is entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.

ARTICLE VI

COVENANTS

Section 6.1 Performance of Product Agreements. Seller agrees that it shall
perform all of its obligations under the Product Agreements in all material
respects relevant to the interests of Purchasers.

Section 6.2 Misdirected Payments; Offsets by Bausch & Lomb.

(a) Payments to Purchasers. If Seller or its Affiliate shall, notwithstanding
the provisions of the Bausch & Lomb Consent and Instruction Letter, receive
from, or on behalf of, Bausch & Lomb any Purchased Receivables, Seller shall
promptly, and in any event no later than five (5) Business Days, following the
receipt by Seller or its Affiliate of such Purchased Receivables, remit to each
Purchaser its Pro Rata Portion of the Purchased Receivables.

(b) Payments to Seller. If either Purchaser shall receive (i) any Royalty
Payment that does not consist entirely of Purchased Receivables or (ii) any
Excluded Asset, such Purchaser shall promptly, and in any event no later than
five (5) Business Days, following the receipt of such Royalty Payment or
Excluded Asset, remit to Seller (i) the portion, if any, of such Royalty Payment
that does not constitute Purchased Receivables or (ii) such Excluded Asset, as
the case may be.

(c) Offsets by Bausch & Lomb. If Bausch & Lomb sets off against the Purchased
Receivables any amount owing from Seller to Bausch & Lomb in respect of any
right of Bausch & Lomb against Seller arising from or in connection with any
matter other than the Purchased Receivables, then Seller shall promptly, and in
any event no later than twenty (20) Business Days, following the date on which
Seller becomes aware of such set-off, pay to each Purchaser a sum equal to its
Pro Rata Portion of such set-off amount. After Seller makes the payment referred
to in the first sentence of this Section 6.2(c), Seller shall be entitled to,
and Purchasers shall not be entitled to, any amounts recovered from Bausch &
Lomb in respect of such set-off.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

16



--------------------------------------------------------------------------------

(d) Remittances. All remittances pursuant to this Section 6.2 shall be made
(i) without set-off or deduction of any kind (except as required by applicable
Law) and (ii) by wire transfer of immediately available funds to the account set
forth in Exhibit A (if the payee is Seller) or Exhibit B (if the payees are
Purchasers) or to such other account as the relevant payee(s) may designate in
writing (such designation to be made at least five (5) Business Days prior to
any such payment).

(e) Payments Held In Trust. Each party hereto agrees that it shall hold any
amounts received by it to which the other party hereto is entitled under
Section 6.2(a) or Section 6.2(b) in trust for the sole benefit of the other
party and agrees that it shall have no right, title or interest whatsoever in
such amounts.

Section 6.3 Royalty Reports; Notices; Correspondence.

(a) Royalty Reports. Promptly, and in any event no later than five (5) Business
Days, following the receipt by Seller of a written notice from Purchasers
certifying that Bausch & Lomb has not furnished Purchasers with a Royalty Report
delivered in respect of the Purchase Agreement prior to the date of such written
notice from Purchasers (and covering a period that falls within the Purchased
Royalty Period), Seller shall furnish a copy of such Royalty Report (if Seller
shall have received such Royalty Report) to Purchasers.

(b) Notices; Correspondence. Promptly, and in any event no later than five
(5) Business Days, following the receipt by Seller of any material written
notice or material written correspondence relating to, or involving, the
Purchased Receivables pursuant to the Bausch & Lomb Agreements, Seller shall
furnish a copy of such notice or correspondence to Purchasers. Seller shall not
send any material written notice or correspondence to Bausch & Lomb relating to,
or involving, the Purchased Receivables, in each case, without the prior written
consent of Purchasers (such consent not to be unreasonably withheld or delayed),
unless the sending of such notice or correspondence could not reasonably be
expected to adversely affect in any material respect the value of the Purchased
Receivables, and Seller shall promptly provide to Purchasers a copy of any such
notice or correspondence sent by Seller to Bausch & Lomb.

Section 6.4 Inspections and Audits of Bausch & Lomb.

(a) Consultation. Purchasers shall control, but Seller and Purchasers shall
consult and cooperate with each other regarding, the timing, manner and conduct
of any examination of Bausch & Lomb’s books and records with respect to Net
Sales pursuant to Section 2.7.7 of the Purchase Agreement.

(b) Examinations and Audits. If requested by Purchasers, Seller shall, (i) cause
an examination to be made of Bausch & Lomb’s books and records with respect to
Net Sales used to prepare the Royalty Reports with respect to sales of Product
pursuant to Section 2.7.7 of the Purchase Agreement; provided, however, that
Purchasers shall not be entitled to request such an examination more frequently
than once every calendar year. With

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

17



--------------------------------------------------------------------------------

respect to any such examination, Purchasers shall select such independent
auditor for such purpose (as long as such independent auditor is reasonably
acceptable to Bausch & Lomb). All of the expenses of any such examination
(including the fees and expenses of any independent auditor) that would
otherwise be borne by Seller pursuant to the Bausch & Lomb Agreements shall
instead be borne (as such expenses are incurred) by Purchasers, provided that
any reimbursement by Bausch & Lomb of the audit expenses shall belong to
Purchasers.

Section 6.5 Amendment of Product Agreements. Seller shall provide Purchasers a
copy of any proposed amendment, supplement, modification or waiver (a
“Modification”) of any provision of the Product Agreements as soon as
practicable and in any event not less than ten (10) Business Days prior to the
date Seller proposes to execute such Modification. Seller shall not, without the
prior written consent of Purchasers, execute or agree to execute any proposed
Modification if such Modification could reasonably be expected to adversely
affect in a material respect the Purchased Receivables or the value thereof (it
being understood and agreed that any proposed Modification to the provisions of
the Bausch & Lomb Agreements governing the amount or calculation of the
Receivables or the procedures for payment of the Receivables shall be deemed,
for purposes of this Section 6.5, to have such an effect). Promptly, and in any
event within five (5) Business Days, following receipt by Seller of a fully
executed Modification of the Product Agreements, Seller shall furnish a copy of
such Modification to Purchasers.

Section 6.6 Enforcement of Product Agreements.

(a) Notice of Counterparty Breaches. Promptly, and in any event within five
(5) Business Days, following a breach of any of the Product Agreements by either
Counterparty becoming Known to Seller that, in Seller’s good faith judgment,
could reasonably be expected to adversely affect in any material respect the
Purchased Receivables or the value thereof, Seller shall provide notice of such
breach to Purchasers. In addition, Seller shall provide to Purchasers a copy of
any written notice of breach of the Product Agreements delivered or received by
Seller as soon as practicable and in any event no later than five (5) Business
Days following such delivery or receipt.

(b) Enforcement of Product Agreements. Seller and Purchasers shall consult and
cooperate with each other, regarding any breach referred to in Section 6.6(a),
but Purchasers shall control the timing, manner and conduct of any enforcement
of either Counterparty’s obligations under the Product Agreements relating
thereto. If requested by Purchasers within twenty (20) Business Days after
receipt of notice of such breach pursuant to Section 6.6(a), Seller shall
proceed to enforce compliance by the Counterparty with the relevant provisions
of the Product Agreements and to exercise such rights and remedies relating to
such breach as shall be available to Seller, whether under the Product
Agreements or by operation of applicable Law.

(c) Allocation of Proceeds and Costs of Enforcement. The Proceeds of any
enforcement of a Counterparty’s obligations under the Product Agreements
pursuant to this Section 6.6, after deduction of all costs and expenses
(including attorneys’ fees and expenses) incurred by Seller in connection with
such enforcement, shall belong to Purchasers to the extent constituting
Purchased Receivables and not constituting an Excluded Asset. All costs and
expenses (including attorneys’ fees and expenses) of any enforcement pursuant to
this

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

18



--------------------------------------------------------------------------------

Section 6.6 (other than any costs and expenses of Seller to the extent such
amounts are specifically satisfied out of the Proceeds of such enforcement)
shall be borne by Purchasers, provided that any reimbursement by Bausch & Lomb
of these expenses shall belong to Purchasers.

Section 6.7 Termination of Product Agreements. In no event shall Seller exercise
any right to terminate any of the Product Agreements, or agree with either
Counterparty to terminate any of the Product Agreements, except with the prior
written consent of Purchasers (which consent may be withheld or delayed in
either Purchaser’s sole discretion).

Section 6.8 Approval of Assignments of Product Agreements.

(a) Promptly, and in any event within five (5) Business Days, following receipt
by Seller of a request from a Counterparty for consent to assign its rights, or
delegate its duties, under any of the Product Agreements, Seller shall provide
notice of such request to Purchasers. Seller and Purchasers shall consult with
each other regarding whether to grant such consent. In any event, Seller shall
not grant such consent without the prior written consent of Purchasers (which
consent may be withheld or delayed in either Purchaser’s sole discretion).

(b) Seller may not assign its rights, or delegate its duties, under any of the
Bausch & Lomb Agreements without the prior written consent of Purchasers (which
consent may be withheld or delayed in either Purchaser’s sole discretion);
provided, that Seller may, without the prior written consent of Purchasers,
assign the Bausch & Lomb Agreements to any Person that acquires all or
substantially all of Seller’s business or assets (whether through an asset
purchase agreement, stock purchase agreement, merger agreement or otherwise) if
Seller also assigns this Agreement to such Person and such Person agrees in
writing to be bound by the terms of this Agreement.

(c) Promptly, and in any event no later than five (5) Business Days, following
receipt of any executed assignment of rights, or delegation of duties, under any
of the Product Agreements by a Counterparty or Seller, Seller shall furnish a
copy of such assignment or delegation to Purchasers.

Section 6.9 Bausch & Lomb Agreements. Prior to the Threshold Date, Seller shall
not, without each Purchaser’s prior written consent, deliver any inconsistent
directions to Bausch & Lomb regarding the payment of the Purchased Receivables
or the delivery of Royalty Reports to Purchasers of the type referred to in the
Bausch & Lomb Consent and Instruction Letter.

Section 6.10 Public Announcements; Use of Names. Except for a press release
substantially in the form attached hereto as Exhibit E, neither party shall, and
each party shall instruct its Affiliates not to, issue a press release or other
public announcement or otherwise make any public disclosure with respect to this
Agreement or the subject matter hereof without the prior consent of the other
party (which consent shall not be unreasonably withheld or delayed), except as
may be required by applicable Law (in which case the party required to make the
release or statement shall allow the other party reasonable time to comment on
such release or statement in advance of such issuance).

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

19



--------------------------------------------------------------------------------

Section 6.11 Taxes. Seller and Purchasers agree that for United States federal
income tax purposes, (i) any and all Purchased Receivables remitted by Seller to
Purchasers pursuant to Section 6.2(a) or otherwise under this Agreement shall be
treated as received by Seller as agent for Purchasers, and (ii) any and all
amounts remitted by Seller to Purchasers pursuant to Section 6.2(a) of this
Agreement shall be treated as remittances of amounts collected by Seller on
behalf of Purchasers. Each party hereto agrees to provide (to the extent it is
legally eligible to do so) any tax forms that any other party hereto or Bausch &
Lomb may reasonably request in order to comply with applicable tax Law.

Section 6.12 Remittance of Previously Received Purchased Receivables; Further
Actions. From and after the Closing Date, each Purchaser and Seller shall, at
the expense of the requesting party, execute and deliver such additional
documents, certificates and instruments, and perform such additional acts, as
may be reasonably requested and necessary or appropriate to carry out all of the
provisions of this Agreement and to give full effect to and consummate the
transactions contemplated by this Agreement. Seller shall promptly, but in any
event no later than two (2) Business Days after the Closing Date, remit to each
Purchaser such Purchaser’s Pro Rata Portion of any payments made by or on behalf
of Bausch & Lomb on or before the Closing Date that constitute or otherwise
relate to the Purchased Receivables.

Section 6.13 Intellectual Property Matters.

(a) Administration. Seller shall administer the prosecution, maintenance,
defense and enforcement of any Product Related IP owned by Seller (including any
Outstanding Litigation) in accordance with, and subject to, the Product
Agreements and in consultation with each Counterparty (to the extent required or
deemed appropriate by Seller).

(b) Costs. All costs and expenses (including attorneys’ fees and expenses)
incurred by Seller in connection with the prosecution, maintenance, defense or
enforcement of the Product Related IP (including any Outstanding Litigation)
shall, to the extent not reimbursed to Seller by a Counterparty pursuant to the
applicable Product Agreement, be borne by Seller.

(c) Allocation of Proceeds. The Proceeds (if any) of any enforcement or defense
of the Product Related IP, without deduction for any costs and expenses
(including attorneys’ fees and expenses) incurred by Seller in connection
therewith, shall belong to Purchasers to the extent constituting Purchased
Receivables and not constituting an Excluded Asset. In the event the Proceeds
include payment in respect of the Purchased Receivables and any other amounts,
the parties agree to allocate the Proceeds between the Purchasers and Seller in
the proportion following the nature of the Proceeds and the rights under this
Agreement.

(d) Monitoring. To the extent Seller has any rights under the Purchase Agreement
with respect to the prosecution, maintenance, enforcement and defense of the
Product Related IP (including the Outstanding Litigation), Purchasers shall have
the right to retain, at their sole expense, outside counsel, who shall be
permitted (together with Purchasers), where and when reasonably practical, to
consult with Seller and its counsel regarding any such rights and any actions
taken or proposed to be taken by Seller in respect thereof. Seller and its
counsel shall (i) give reasonable consideration to the views of Purchasers and
their counsel(s) with respect thereto and (ii) provide Purchasers with such
information with respect to any such rights as Purchasers may, from time to
time, reasonably request.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

20



--------------------------------------------------------------------------------

Section 6.14 Abandonment and Sale Notices.

(a) Receipt of Abandonment and Sale Notices. Promptly, and in any event within
five (5) Business Days, following receipt by Seller of an Abandonment Notice or
Sale Notice from Bausch & Lomb under Section 2.7.10(b) or (d) of the Purchase
Agreement, Seller shall provide a copy of such notice to Purchasers. In the
event Seller receives such a notice from Bausch & Lomb or otherwise has rights
under Section 2.7.10(b) or (d) of the Purchase Agreement, Seller and Purchasers
shall consult with each other regarding whether to negotiate with Bausch & Lomb
with respect to such notice. In the event (i) Seller and Purchasers are able to
agree on economic terms as among them with respect to the repurchase of such
Abandoned Development Rights or Purchased Assets (as each are defined in the
Purchase Agreement) or (ii) Purchasers agree to bear any costs (including
purchase price) of Seller with respect to such items, Seller shall negotiate
with Bausch & Lomb with respect to such items. While any such negotiations shall
be undertaken by Seller, Purchasers shall control such negotiations. Seller
agrees to exercise its rights under Section 2.7.10(b) or (d) of the Purchase
Agreement if directed by Purchasers.

(b) Allocation of Proceeds. The profit (if any) of any ultimate sales generated
by the rights or assets purchased by Seller pursuant to Section 2.7.10(b) or
(d) of the Purchase Agreement received by Seller in connection therewith or
otherwise, shall belong to Purchasers, unless the parties have agreed otherwise
pursuant to Section 6.14(a).

Section 6.15 Additional Payment Conditions. From and after the Closing Date,
Seller agrees that it shall not in any way cause or request Bausch & Lomb to
alter its Royalty Reports for the 2013 Royalty Year without the written consent
of the Purchasers.

ARTICLE VII

INDEMNIFICATION

Section 7.1 Obligation of Parties to Indemnify.

(a) Indemnification by Seller. Subject to the limitations set forth in this
Article VII, Seller shall indemnify, defend and hold harmless, each Purchaser,
its Affiliates and their respective employees, officers, directors and agents
(each, a “Purchaser Indemnified Party”) against any and all losses, liabilities,
expenses (including reasonable attorneys’ fees and expenses in connection with
any third party action, suit or proceeding) and damages (collectively, “Losses”)
incurred by any of them, to the extent arising or resulting from any of the
following:

(i) any breach of any representation or warranty made by Seller in this
Agreement or any other Transaction Document delivered to Purchasers in
connection herewith;

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

21



--------------------------------------------------------------------------------

(ii) any breach of any covenant of Seller contained in this Agreement or any
other Transaction Document delivered to Purchasers in connection herewith; and

(iii) any obligations of Seller in accordance with Section 2.3 hereof.

(b) Indemnification by Purchasers. Subject to the limitations set forth in this
Article VII, each Purchaser shall severally, but not jointly, indemnify Seller,
its Affiliates and their respective employees, officers, directors and agents
(each a “Seller Indemnified Party”) against any and all Losses incurred by any
of them, to the extent arising or resulting from any of the following:

(i) any breach of any representation or warranty made by such Purchaser in this
Agreement or any other Transaction Document delivered to Seller in connection
herewith; and

(ii) any breach of any covenant of such Purchaser contained in this Agreement or
any other Transaction Document delivered to Seller in connection herewith.

Section 7.2 Procedures Relating to Indemnification for Third Party Claims.

(a) Notice of Third Party Claim. In order for a party (an “Indemnified Party”)
to be entitled to any indemnification under this Article VII in respect of
Losses arising out of or involving a claim or demand made by any Person other
than either or both Purchasers or Seller against a Purchaser Indemnified Party
or a Seller Indemnified Party, as applicable (a “Third Party Claim”), the
Indemnified Party must notify the party from whom indemnification is sought
under this Article VII (the “Indemnifying Party”) promptly in writing (including
in such notice a brief description of the Third Party Claim, including damages
sought or estimated, to the extent actually known or reasonably capable of
estimation by the Indemnified Party); provided, however, that the failure to
promptly provide such notice shall not affect the indemnification provided under
this Article VII except to the extent that the Indemnifying Party has been
actually prejudiced as a result of such failure. Thereafter, the Indemnified
Party shall deliver to the Indemnifying Party, promptly after the Indemnified
Party’s receipt thereof, copies of all documents (including court papers)
received by the Indemnified Party relating to the Third Party Claim.

(b) Defense of Third Party Claims. The Indemnifying Party shall be entitled to
participate in the defense of the Third Party Claim and, if it so chooses, to
assume the defense thereof, at its own expense, with counsel selected by the
Indemnifying Party (so long as such counsel is not reasonably objected to by the
Indemnified Party) if: (i) the Indemnifying Party acknowledges its obligation to
indemnify the Indemnified Party for any indemnifiable Losses resulting from such
Third Party Claim; (ii) such Third Party Claim involves (and continues to
involve) solely monetary damages which are not reasonably likely to exceed the
applicable amount in Section 7.4(a) or (b), as applicable; (iii) such Third
Party Claim does not relate to or arise in connection with any criminal action;
(iv) the Indemnifying Party makes reasonably adequate provision to satisfy the
Indemnified Party of the Indemnifying Party’s ability to defend,

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

22



--------------------------------------------------------------------------------

satisfy and discharge such Third-Party Claim; (v) no defense exists for the
Indemnified Party which is not available to the Indemnifying Party; and (vi) if
the named parties to such Third Party Claim (including impleaded parties)
include both the Indemnifying Party and the Indemnified Party, representation of
both parties by the same counsel would not be inappropriate due to actual or
potential differing interests between them (as determined by the Indemnified
Party in its reasonable discretion) (collectively, the “Defense Conditions”). If
the Indemnifying Party elects to assume the defense of any Third Party Claim,
the Indemnifying Party shall not be liable to the Indemnified Party for legal
expenses subsequently incurred by the Indemnified Party in connection with the
defense thereof; provided, however, that if (i) the Indemnifying Party fails to
take reasonable steps necessary to defend diligently such Third Party Claim
within five (5) Business Days after receiving written notice from the
Indemnified Party that the Indemnified Party believes the Indemnifying Party has
failed to take such steps, (ii) the Indemnifying Party has not undertaken fully
to indemnify the Indemnified Party in respect of all indemnifiable Losses
relating to the matter, or (iii) if any of the Defense Conditions cease to be
satisfied for any reason, the Indemnified Party may assume its own defense, and
the Indemnifying Party will be liable for all costs or expenses paid or incurred
in connection therewith, and the Indemnified Party shall have the right to
compromise or settle such Third Party Claim with the consent of the Indemnifying
Party (which consent shall not be unreasonably withheld or delayed) and, if
settled with such consent, or if there is a final judgment against the
Indemnified Party, the Indemnifying Party agrees to indemnify the Indemnified
Party from and against any loss or liability by reason of such settlement or
judgment. In the event the Indemnifying Party has assumed control of the defense
of the Third Party Claim, the Indemnifying Party shall permit the Indemnified
Party to participate in, but not control, the defense of any such action or suit
through counsel chosen by the Indemnified Party; provided that such counsel is
not reasonably objected to by the Indemnifying Party and the fees and expenses
of such counsel shall be borne by the Indemnified Party. The Indemnifying Party
shall be liable for the fees and expenses of counsel employed by the Indemnified
Party in the defense of a Third Party Claim for any period during which the
Indemnifying Party has not assumed the defense thereof (other than during the
period prior to the time the Indemnified Party shall have notified the
Indemnifying Party of such Third Party Claim).

(c) Cooperation. The parties hereto shall cooperate in the defense or
prosecution of any Third Party Claim, with such cooperation to include (i) the
retention of and the provision to the Indemnifying Party of records and
information that are reasonably relevant to such Third Party Claim and (ii) the
making available of employees on a mutually convenient basis for providing
additional information and explanation of any material provided hereunder. If
the Indemnifying Party shall have assumed the defense of a Third Party Claim,
the Indemnified Party shall agree to any settlement, compromise or discharge of
such Third Party Claim that the Indemnifying Party may recommend and that by its
terms obligates the Indemnifying Party to pay the full amount of the liability
(if any) in connection with such Third Party Claim and which (i) does not
include a statement as to or admission of, fault, culpability or a failure to
act by or on behalf of any such Indemnified Party, (ii) includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Third Party Claim and (iii) does not provide
for injunctive relief or other relief relating to such Indemnified Party other
than monetary damages.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

23



--------------------------------------------------------------------------------

Section 7.3 Procedures Relating to Indemnification for Other Claims. In order
for an Indemnified Party to be entitled to any indemnification under this
Article VII in respect of Losses that do not arise out of or involve a Third
Party Claim, the Indemnified Party must notify the Indemnifying Party promptly
in writing (including in such notice a brief description of the claim for
indemnification and the Loss, including damages sought or estimated, to the
extent actually known or reasonably capable of estimation by the Indemnified
Party); provided, however, that the failure to promptly provide such notice
shall not affect the indemnification provided under this Article VII except to
the extent that the Indemnifying Party has been actually prejudiced as a result
of such failure.

Section 7.4 Limitations on Indemnification.

(a) Seller. Notwithstanding anything in this Agreement to the contrary, Seller
shall not have any liability under any clause of Section 7.1(a) (i) in excess of
the amount by which (x) two times the amount of the Purchase Price exceeds
(y) the Total Net Amount, (ii) to the extent any Losses are in respect of
Purchased Receivables that are uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of Bausch & Lomb or (iii) to the extent
any Losses were suffered or incurred by a Purchaser Indemnified Party as a
result of such Purchaser Indemnified Party’s willful misconduct or fraud.

(b) Purchasers. Notwithstanding anything in this Agreement to the contrary,
neither Purchaser shall have any liability under any clause of Section 7.1(b)
(i) in excess of such Purchaser’s Pro Rata Portion of the Purchase Price, in the
aggregate, or (ii) to the extent any Losses were suffered or incurred by a
Seller Indemnified Party as a result of such Seller Indemnified Party’s willful
misconduct or fraud. Notwithstanding the foregoing sentence, in the event the
claim against the Purchasers is for the non-payment of any portion of the
Purchase Price, neither Purchaser shall have liability for the failure of the
other Purchaser to make such payment of Purchase Price.

Section 7.5 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement shall survive the Closing Date solely for
purposes of this Article VII and shall terminate on the earlier to occur of
(x) the Threshold Date and (y) the date that is ninety (90) days following the
end of the Royalty Quarter during which the Post-Closing Incentive Period
expires pursuant to the terms of the Purchase Agreement. No party hereto shall
have any liability or obligation of any nature with respect to any
representation or warranty after the termination thereof, unless the other party
hereto shall have delivered a notice to such party, pursuant to Section 7.2(a)
or Section 7.3, claiming such a liability or obligation under Section 7.1, prior
to such date of termination.

Section 7.6 Exclusive Remedy. Other than for claims for equitable relief or as
otherwise specifically set forth in this Agreement, the parties hereto
acknowledge and agree that, from and after the Closing Date, this Article VII
(including Section 7.4 and Section 7.5) shall provide such parties’ sole and
exclusive remedy with respect to any matter or claim arising out of, relating
to, or in connection with, this Agreement and the transactions contemplated
hereby, except that any such claim or matter based upon fraud or willful
misrepresentation shall not be subject to or limited by this Article VII and
each of Purchaser and Seller accordingly preserves

all remedies available with respect to any such claim or matter based thereon
under applicable Law.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

24



--------------------------------------------------------------------------------

Section 7.7 Limitations on Damages. Notwithstanding anything to the contrary in
this Agreement, in no event shall either party hereto be liable for any
consequential, exemplary or punitive damages unless such damages are payable to
a third party in connection with a Third Party Claim or are based upon fraud or
willful misrepresentation.

Section 7.8 Termination. The parties agree that this Agreement shall terminate
on the earlier to occur of (x) the Threshold Date and (y) the date that is
ninety (90) days following the end of the Royalty Quarter during which the
Post-Closing Incentive Period expires pursuant to the terms of the Purchase
Agreement. Upon such termination, (i) all ownership interests or other Adverse
Claims arising through Purchasers in the Purchased Receivables and any other
property in respect of which an ownership interest or Adverse Claim was granted
by Seller, or otherwise arose, in favor of Purchasers pursuant to the
Transaction Documents, shall be automatically, and without the need for any
further action, terminated and released, (ii) Purchasers shall, at the Seller’s
sole cost and expense, deliver and, where applicable, execute and endorse such
agreements, documents and instruments evidencing or effecting the release of the
security interests, liens and other Adverse Claims in the Purchased Receivables
and any other property in respect of which an Adverse Claim was granted by
Seller, or otherwise arose, in favor of Purchasers pursuant to any Transaction
Documents as may be reasonably requested and prepared from time to time by
Seller and reasonably acceptable to Purchasers and (iii) the Seller may amend,
terminate or otherwise modify any financing statements filed against Seller
without the consent of Purchasers. In addition, following the Threshold Date, at
the written request of Seller, Purchasers shall deliver an instruction letter,
in form and substance reasonably satisfactory to Seller, to Bausch & Lomb
directing them to remit all Royalty Payments and related reports directly to
Seller and otherwise terminating and revoking all instructions and powers of
attorney set forth or referred to in the Bausch & Lomb Consent and Instruction
Letter, and, if Purchasers fail to deliver such a letter to Bausch & Lomb within
ten (10) Business Days of such request, Purchasers hereby authorize Seller to
deliver such a letter to Bausch & Lomb on behalf of Purchasers.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Headings. The captions to the Articles, Sections and subsections
hereof are not a part of this Agreement but are for convenience only and shall
not be deemed to limit or otherwise affect the construction thereof.

Section 8.2 Notices. Except where expressly provided otherwise in this
Agreement, whenever it is provided in this Agreement that notice, demand,
request, consent or other communication shall be given to or served upon one of
the Purchasers by the other, any such notice demand, request, consent or other
communication shall be in writing and personally delivered, sent by certified or
registered mail, return receipt requested, by overnight delivery service with
confirmation of delivery or by electronic (notices and other communications sent
to an e-mail address shall also be sent by overnight delivery service or
personal delivery) to the address or addresses as may be designated from time to
time by a party hereto in accordance with this Section 8.2.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

25



--------------------------------------------------------------------------------

Notice in each of the above cases shall be deemed effective for all purposes
(i) upon hand delivery if hand delivered, (ii) three (3) Business Days after
posting in the United States Mail if sent by certified mail, or (iii) on the day
of confirmed delivery by overnight delivery service, facsimile or email (return
receipt requested).

Section 8.3 Expenses. All reasonable out-of-pocket fees, costs and expenses
(including any legal fees) incurred by Seller in connection with the preparation
and negotiation of, and entry into, this Agreement and to consummate the
transactions contemplated hereby shall be paid by Seller. All reasonable
out-of-pocket fees, costs and expenses (including any legal fees) incurred by
Purchasers in connection with the preparation and negotiation of, and entry
into, this Agreement and to consummate the transactions contemplated hereby
shall be paid by Seller.

Section 8.4 Assignment. Neither this Agreement nor any of Seller’s rights,
interests or obligations hereunder may be assigned, delegated or otherwise
transferred, in whole or in part, by operation of Law or otherwise by Seller
without the prior written consent of Purchasers, and any such purported
assignment, delegation or transfer without such consent shall be void ab initio
and of no effect; provided, however, that Seller may, without the prior written
consent of Purchasers, assign this Agreement to any Person that acquires all or
substantially all of Seller’s business or assets (whether through an asset
purchase agreement, stock purchase agreement, merger agreement or otherwise) if
Seller also assigns the Bausch & Lomb Agreements to such Person and such Person
agrees in writing to be bound by the terms of this Agreement. Neither this
Agreement nor any of either Purchaser’s rights, interests or obligations
hereunder may be assigned, delegated or otherwise transferred, in whole or in
part, by operation of Law or otherwise by Purchasers without the prior written
consent of Seller, which shall not be unreasonably withheld, and any such
purported assignment, delegation or transfer without such consent shall be void
ab initio and of no effect; provided, however, that either Purchaser may,
without the prior written consent of Seller, assign this Agreement to (i) the
other Purchaser or any Affiliate of any Purchaser, (ii) any Person in connection
with a bona fide pledge or financing transaction entered into by such Purchaser
(or its Affiliate), including a securitization transaction, or (iii) any Person
that acquires all or substantially all of such Purchaser’s business or assets
(whether through an asset purchase agreement, stock purchase agreement, merger
agreement or otherwise), in any case, if such Person agrees in writing to be
bound by the terms of this Agreement.

Section 8.5 Successors and Assigns. Subject to the provisions of Section 8.4,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by, the parties hereto and their respective permitted successors and assigns.

Section 8.6 Amendment and Waiver.

(a) This Agreement may be amended, modified or supplemented, or any provision
hereof waived, only in a writing signed by Seller and each Purchaser.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

26



--------------------------------------------------------------------------------

(b) No failure or delay on the part of either party hereto in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. No course of dealing between the parties hereto shall be effective to
amend, modify, supplement or waive any provision of this Agreement.

Section 8.7 Entire Agreement. This Agreement, including the Exhibits and
Schedules attached to this Agreement, sets forth the entire agreement and
understanding between the parties hereto as to the subject matter hereof. All
express or implied agreements, arrangements, representations and understandings
as to the subject matter hereof, whether oral or written, heretofore made are
superseded by this Agreement.

Section 8.8 Independent Contractors. The parties hereto recognize and agree that
each is operating as an independent contractor and not as a partner, joint
venturer, agent or fiduciary of the other.

Section 8.9 No Third Party Beneficiaries. This Agreement is for the sole benefit
of Seller and Purchasers and their permitted successors and assigns, and nothing
herein expressed or implied shall give or be construed to give to any Person,
other than the parties hereto and such successors and assigns, any legal or
equitable rights hereunder.

Section 8.10 Governing Law. This Agreement shall be governed exclusively by the
laws of the State of Texas, without giving effect to any conflict of law
provisions.

Section 8.11 Jurisdiction; Venue; Service Of Process. Each party hereto
irrevocably submits to the exclusive jurisdiction of (a) the United States
District Court for the Northern District of Texas, and (b) any District Courts
of the State of Texas located in Dallas County, Texas, for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party hereto agrees to commence any
action, suit or other proceeding relating hereto in the courts of United States
District Court for the Northern District of Texas or, if such suit, action or
other proceeding may not be brought in such court for jurisdictional reasons, in
the District Courts of the State of Texas located in Dallas County, Texas. Each
party hereto further agrees that service of any process, summons, notice or
document in any of the manners set forth in Section 8.2 shall be effective
service of process for any action, suit or proceeding in Texas with respect to
any matters to which it has submitted to jurisdiction in this Section 8.11. Each
party hereto irrevocably and unconditionally waives any objection to the laying
of venue of any action, suit or other proceeding arising out of this Agreement
and the transactions contemplated hereby in (a) the United States District Court
for the Northern District of Texas, or (b) any District Courts of the State of
Texas located in Dallas County, Texas, and hereby further irrevocably and
unconditionally waives, and shall not assert by way of motion, defense, or
otherwise, in any such suit, action or proceeding, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that the suit, action
or proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper, or that this Agreement and the transactions
contemplated hereby and thereby may not be enforced in or by any of the
above-named courts.

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

27



--------------------------------------------------------------------------------

Section 8.12 Severability. If any term or provision of this Agreement is held to
be invalid, illegal or unenforceable by a court or other Governmental Entity of
competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other term or provision of this Agreement, which shall remain in
full force and effect, and the parties hereto shall replace such term or
provision with a new term or provision permitted by applicable Law and having an
economic effect as close as possible to the invalid, illegal or unenforceable
term or provision. The holding of a term or provision to be invalid, illegal or
unenforceable in a jurisdiction shall not have any effect on the application of
the term or provision in any other jurisdiction.

Section 8.13 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Copies of executed
counterparts transmitted by email with PDF attachment shall be considered
original executed counterparts.

[The remainder of this page is left intentionally blank]

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
by their respective representatives thereunto duly authorized as of the date
first above written.

 

SELLER:

 

INSITE VISION INCORPORATED

/s/ Louis Drapeau Name: Louis Drapeau Title: Vice President and Chief Financial
Officer

 

[SIGNATURE PAGE TO ROYALTY PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

PURCHASERS:

 

SWK FUNDING, LLC

/s/ Winston Black Name: Winston Black Title: Managing Director

 

[SIGNATURE PAGE TO ROYALTY PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

BESS ROYALTY, L.P.

 

By: TPG OPPORTUNITIES, II ADVISORS, INC.

Its: General Partner

/s/ Ronald Cami Ronald Cami, Vice President

 

[SIGNATURE PAGE TO ROYALTY PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

TO ROYALTY PURCHASE AGREEMENT

SELLER’S WIRE TRANSFER INSTRUCTIONS

 

Bank Name:

  ***

ABA#:

  ***

Beneficiary:

  ***

Beneficiary Account Number:

  ***

Ultimate Beneficiary:

  ***

Ultimate Beneficiary Account Number:

  ***

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TO ROYALTY PURCHASE AGREEMENT

PURCHASER’S WIRE TRANSFER INSTRUCTIONS

***

ABA # ***

Account Number: ***

Account Name: ***

 

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION ***

B-1



--------------------------------------------------------------------------------

EXHIBIT C

TO ROYALTY PURCHASE AGREEMENT

SCHEDULE OF EXCEPTIONS TO SELLER’S REPRESENTATIONS AND WARRANTIES

This Schedule of Exceptions to the representations and warranties of Seller has
been prepared in connection with the Royalty Purchase Agreement, dated as of
April 2, 2013 (the “Agreement”), by and among INSITE VISION INCORPORATED, a
Delaware corporation as Seller (“Seller”), and SWK FUNDING LLC, a Delaware
limited liability company (“SWK Purchaser”), and BESS ROYALTY, L.P., a Delaware
limited partnership (“Bess Purchaser”) (SWK Purchaser and Bess Purchaser each
individually “Purchaser” and collectively, the “Purchasers”).

Unless otherwise defined in this Schedule of Exceptions, terms defined in the
Agreement shall have the same meanings when used herein.

On January 3, 2013, Janel Joseph and Mitchell Joseph III filed a complaint in
circuit court in Fayette County, Kentucky against Bausch & Lomb and us alleging
that Janel Joseph was injured when her physician treated her with the Bausch &
Lomb product Besivance following a photorefractive keratectomy. The plaintiffs
allege that the use was off-label but nonetheless marketed by the defendants.
Ms. Joseph alleges loss of vision and Mr. Joseph, her husband, alleges loss of
consortium. On February 1, 2013, Bausch & Lomb removed the case to the United
States District Court for the Eastern District of Kentucky. On February 8. 2013,
the defendants filed answers denying the allegations. There have been no further
proceedings. The plaintiffs to date have not made a specific claim for damages.

In February 2012, the ASCRS Cornea and Refractive Surgery Clinical Committees
jointly issued an alert regarding the use of topical ophthalmic medications that
contain advanced vehicles (such vehicles are designed to deliver consistent
dosage, increase contact time, stabilize the ocular surface and reduce dosing
frequency) immediately prior to or intraoperatively during LASIK and PRK.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

TO ROYALTY PURCHASE AGREEMENT

PRODUCT AGREEMENTS

See attached.

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

TO ROYALTY PURCHASE AGREEMENT

FORM OF PRESS RELEASE

 

E-1